FILED
                             NOT FOR PUBLICATION                           APR 14 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OSCAR ALBERTO SANABRIA                           No. 11-70414
ALVARADO; MARTHA LUZ
MOREIRA DE SANABRIA; GERARDO                     Agency Nos.         A088-126-614
ALBERTO SANABRIA MOREIRA;                                            A088-126-615
LEONARDO ALBERTO SANABRIA                                            A088-126-616
MOREIRA; MOREIRA ANDREA                                              A088-126-617
PAOLA SANABRIA, AKA Andrea Paola                                     A088-126-618
Sanabria Moreira,

              Petitioners,                       MEMORANDUM*

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 10, 2014**
                                Pasadena, California

Before: THOMAS, M. SMITH, and CHRISTEN, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Oscar Alberto Sanabria Alvarado (“Sanabria Alvarado”), a native and citizen

of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing his appeal from an immigration judge’s (“IJ”) denial of his

application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). His wife and three children are derivative beneficiaries

of his application. Our jurisdiction is governed by 8 U.S.C. § 1252, and we deny

his petition.

       To be eligible for asylum, an applicant must demonstrate either that he has

suffered persecution in the country of removal or that he has a well-founded fear of

future persecution there. See Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th

Cir. 2008). Substantial evidence in the record supports the IJ’s conclusion that the

mistreatment Sanabria Alvarado claims to have suffered in El

Salvador—consisting largely of unspecific threats—does not rise to the level of

persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000). Nor has Sanabria

Alvarado established a well-founded fear of future persecution. The past

mistreatment was allegedly motivated by Sanabria Alvarado’s involvement in an

engineering project. That project was canceled after Sanabria Alvarado’s departure

from El Salvador, and he has presented no evidence that other project participants

have been victimized in the years since the cancellation.
      Because Sanabria Alvarado cannot meet his burden of proof for asylum, he

necessarily fails to meet the higher burden of proof for withholding of removal.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence supports the IJ’s denial of relief under the CAT. See 8

C.F.R. § 1208.16(c)(2) (requiring an applicant for CAT relief to establish that

torture is more likely than not upon removal).



      PETITION DENIED.